Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 11/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. # 10,477,287 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art fails to disclose or suggest:
A method for creating interactive media content having additional information associated with an object visually present in media content, said method 5 comprising the steps of:
receiving media content in an authoring tool that is capable of receiving input from an author to create interactivity for objects visually present in the media content when the media content is played;
defining a default resolution to import the media content into the authoring tool;
scaling the media content within the authoring tool to display at the default resolution so that the authoring tool and the media content have a 1:1 correspondence for a coordinate grid;
establishing an interactive element corresponding to the object visually 15 present in the media content, the interactive element is defined by element parameters, the element parameters comprise a plurality of (X, Y) coordinates that define a shape and an object time corresponding to a duration that the shape is present at the coordinates;

creating a portable package for distribution that includes the default resolution, the element parameters and the object metadata such that when the portable package is accessed through a customer viewer, the object metadata will retrieve the additional information about the object.
Or
A method for providing additional information associated with an object visually present in media content when interacted with by a user on a user device, said method comprising the steps of:
receiving a request for a portable package, the portable package including an interactive element corresponding to the object visually present in the media content and object metadata that is associated with the interactive element, wherein the interactive element is defined by element parameters comprising a plurality of (X, Y) coordinates that define a shape and an object time corresponding to a duration that the shape is present at the coordinates;
receiving device information including at least one of a type of the user device, a device orientation, a device resolution or combinations thereof;
delivering the portable package and the media content to the user device based on the request;
receiving a selection time and a selection coordinate for a selection event that occurred within a customer viewer;
scaling the element parameters for the interactive element based on the device information;
parsing the portable package to determine whether the selection time corresponds to the object time, and if the selection time corresponds with the object time, further parsing the portable package to determine whether the selection coordinate is within the scaled element parameters; and
establishing an interceptor cooperating with the customer viewer to intercept selection events by the user, as in claims 1 and 10.

Claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426